Citation Nr: 0916042	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for multiple joint and 
muscle pain involving the neck, shoulders, and elbows, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for pain in the chest 
cavity, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to 
May 1991, which included a tour in the Southwest Asia Theater 
of operations during the Persian Gulf War.  He received the 
Combat Action Ribbon for his participation in combat during 
that war.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  

In April 2008, the Veteran testified at a hearing held before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran was involved in combat while serving in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

2.  Based on the opinion contained in a February 2006 VA 
examination report, it is just as likely as not the Veteran 
has PTSD as a result of his military service.

3.  The Veteran's complaints involving pain in his neck, 
shoulders, elbows, and chest have not been attributed to a 
known clinical diagnosis, and do not exhibit objective 
indicators of a chronic undiagnosed illness.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 
1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

2.  An undiagnosed illness manifested by multiple joint and 
muscle pain involving the neck, shoulders, and elbows was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).

3.  An undiagnosed illness manifested by pain in the chest 
cavity was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merit, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, the Board notes that the VCAA is not applicable 
to his PTSD claim, since service connection is being granted.  
With respect to his other claims involving his neck, 
shoulders, elbows, and chest cavity, a letter satisfying the 
notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2005, prior to the initial adjudication of his claims 
in August 2006.  The letter informed him of the evidence 
required to substantiate his claims, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  A subsequently issued letter in March 2008 also 
addressed the potential downstream disability-rating and 
effective-date elements if the claims are ultimately granted, 
as required in Dingess, supra.  But this is nonprejudicial 
(i.e., harmless error), because the preponderance of the 
evidence is against the underlying claims for service 
connection.  So any question as to the appropriate downstream 
disability rating or effective date to be assigned is 
ultimately moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also 38 C.F.R. § 20.1102 (2008).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that 
he and his representative cited as relevant.  The Veteran was 
also afforded a VA compensation examination in March 2006 to 
determine whether there were any objective indicators of a 
chronic disability involving his neck, shoulders, elbows, and 
chest due to an undiagnosed illness.  38 U.S.C.A.                 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

II.  Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of his 
combat experience during the Persian Gulf War.  For the 
reasons set forth below, the Board finds that the evidence 
supports his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it 
is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  No further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) and (f)(1).

In this case, the Veteran's DD Form 214 confirms that he was 
awarded the Combat Action Ribbon, which is awarded to those 
who have actively participated in ground or surface combat.  
Thus, no further developmental or corroborative evidence is 
necessary to verify the element of an in-service stressor.  
As such, resolution of this appeal turns on whether the 
Veteran has a diagnosis of PTSD, and, if so, whether it is 
related to his combat experience in service. 

The Veteran was afforded a VA psychiatric examination in 
February 2006 to resolve this issue.  After reviewing the 
Veteran's history and administering a mental status 
examination, the examiner noted "Elements of posttraumatic 
stress disorder" in the Diagnosis section.  The examiner 
then explained that the Veteran's PTSD symptoms are not 
sufficient for a diagnosis of PTSD under DSM IV criteria; 
therefore, they are only listed as "elements of PTSD."  The 
examiner explained that, although these symptoms have caused 
some internal distress, they have not interfered in any 
significant way with the Veteran's employment or his ability 
to enjoy life in associating with others.  The examiner then 
added, however, that "the posttraumatic stress symptoms 
reported by the veteran are, in my opinion, more likely than 
not the result of his experience in the military service in 
Kuwait City in 1991."  

This opinion concerning whether the Veteran actually has PTSD 
is ambiguous, at best.  The examiner states that the PTSD 
symptoms are not sufficient for a diagnosis of PTSD under the 
DSM-IV criteria, but then he lists elements of PTSD under the 
diagnosis section before relating them to the Veteran's 
combat experience in service.  In other words, although the 
examiner indicates that the Veteran's PTSD symptoms do not 
meet the criteria of a PTSD diagnosis, he essentially treats 
the symptoms as if they do constitute a diagnosis by noting 
them in the diagnosis section of the report and then 
attributing them to in-service stressors.  

In light of this ambiguity, the issue of whether the 
Veteran's has a diagnosis of PTSD is in relative equipoise, 
i.e., about evenly balanced for and against his claim.  In 
these situations, the Veteran is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran has PTSD 
that was incurred in service.  38 C.F.R. § 3.102.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue).  As such, the Board will grant 
this appeal.

There is one final point worth mentioning.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties to notify and assist the Veteran with 
his claim pursuant to the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5100 et seq.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Even were the Board to 
assume for the sake of argument there has not been VCAA 
compliance, this is inconsequential because the Veteran is 
still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to harmless error.  
38 C.F.R. § 20.1102.

III.  Service Connection for Multiple Joint and 
Muscle Pain Involving the Neck, Shoulders, and 
Elbows, as well as Chest Cavity Pain, Claimed 
as due to an Undiagnosed Illness

The Veteran testified at his hearing that he developed an 
undiagnosed illness involving pain in his neck, shoulders, 
elbows, and chest cavity as a result of exposure to toxic 
fumes while serving in the Persian Gulf.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the Veteran's claims.

Although not raised by the Veteran, the Board has considered 
these claims under a direct-incurrence basis.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement 
must be considered).  After carefully reviewing the evidence 
of record, the Board finds that service connection must be 
denied for the Veteran's pain involving his neck, shoulders, 
elbows, and chest cavity on a direct-incurrence basis, since 
there is no medical evidence of a current disability.

The Veteran's service medical records make no reference to a 
chronic disability involving his neck, shoulders, elbows, or 
chest.  Although he was seen in September 1983 for a tricking 
sensation in his left elbow after playing football, no 
chronic disability was identified.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  But even more fatal to the Veteran's 
claims is the fact that no current disability has been 
identified to account for his complaints of pain.  A March 
2006 VA examination report - the only pertinent medical 
record in the claims file - notes that the Veteran's 
complaints of pain involving his neck, elbows, shoulders and 
chest "are not attributable to a 'known' clinical 
diagnosis."  

Thus, since there is no medical evidence of a current 
disability involving the Veterans neck, shoulders, elbows, 
and chest cavity, these claims must be denied under a direct-
incurrence basis.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

In addition to the above criteria, however, service 
connection may also be established for a Persian Gulf Veteran 
who exhibits objective indications of chronic disability 
which cannot be attributed to any known clinical diagnosis, 
but which instead results from an undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" 
is one who served in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Applying these criteria to the facts of this case, the Board 
also finds no basis to grant the claims.  The Board 
acknowledges that the Veteran's complaints have not been 
attributed to a known clinical diagnosis and have been 
reported for at least six months.  These claims must 
ultimately be denied, however, because there are no objective 
indicators of a chronic disability involving his neck, 
shoulders, elbows, or chest.  According to VA regulation, 
objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification, 
neither of which has been shown in this case.  38 C.F.R. 
§ 3.317 (a).

The March 2006 VA examination report does not include any 
objective indicators of a chronic disability involving the 
Veteran's neck, shoulders, elbows, and chest.  A physical 
examination revealed normal ranges of motion of the cervical 
spine, thoracic spine, and both upper extremities.  The 
examiner indicated that there are no abnormalities in either 
left or right triceps and biceps area, where the Veteran 
allegedly experiences severe pain and "seizures."  Both 
upper extremities also had normal sensation, normal strength 
of 5/5, and normal reflexes that were 2+ and equal 
bilaterally.  In light of these findings, there are no 
objective medical indicators of a chronic disability 
involving the Veteran's neck, shoulders, elbows, and chest.  
Indeed, the examiner pointed out that the only clinical 
indication of pain in these areas is "the veteran's history 
specific to the symptoms as chronicled above."  

Indeed, the examiner correctly pointed out that the Veteran's 
subjective complaints constitute the only indicator in this 
case - which is subjective, not objective.  In other words, 
in addition to the lack of objective symptoms on physical 
examination, there are no non-medical indicators that are 
capable of independent verification concerning the Veteran's 
claimed disabilities involving his neck, shoulders, elbows, 
and chest.  Hence, in the absence of objective indicators of 
a chronic disability involving the Veteran's neck, shoulders, 
elbows, and chest, these claims must be denied.  38 C.F.R. 
§ 3.317(a).  

The Board has also considered the Veteran's hearing 
testimony.  It is true that lay statements, such as those by 
the Veteran, may be competent to support claims for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Nevertheless, section 
3.317 still requires objective indicators of a current 
disability, which the Veteran has failed to produce in this 
case.  In any event, the complete lack of objective 
indicators during the VA examination and the lack of 
treatment clearly outweigh the Veteran's statements in 
support of his claims.  See Baldwin v. West, 13 Vet. App. 1 
(1999) (holding that Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for multiple joint and 
muscle pain involving the neck, shoulders, and elbows, as 
well the claim for service connection for chest cavity pain, 
all claimed as due to an undiagnosed illness.  And as the 
preponderance of the evidence is against his claims, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R.    § 3.102.  Accordingly, the 
appeal is denied.


ORDER

Service connection for posttraumatic stress disorder is 
granted.  

Service connection for multiple joint and muscle pain 
involving the neck, shoulders, and elbows, claimed as due to 
an undiagnosed illness, is denied.

Service connection for pain in the chest cavity, claimed as 
due to an undiagnosed illness, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


